Title: Continental Congress Report on a Memorial of Lieutenant Colonel Jean Baptiste de Ternant, 23 July 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Princeton, New Jersey] July 23, 1783
The Committee on the letter from the Secretary at War respecting Lt Col Ternant submit the following [r]esolution:
That Lt Col Ternant be informed that Congress in continuing General Armand in the command of his corps at the time of his promotion to his present rank had reasons of a peculiar nature without any intention derogatory to the merit of Lt. Col Ternant of whose useful and distinguished services in the several confidential and important stations in which he has been employed they entertain a just sense.
That Lt. Col Ternant receive the emoluments of Lt Col Commandant.
 